Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the sentence of the Wayne Circuit Court on the defendant’s first-degree murder conviction, and we remand this case to the trial court for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016), and Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012). In all other respects, leave to appeal is denied, because *911we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.